Citation Nr: 9932943	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased (compensable) rating for residual 
scars of the right forearm and elbow.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Current objective findings indicate that the veteran's 
residual scars of the right forearm and elbow are well-healed 
and nontender; there are no findings of any ulceration, poor 
nourishment or limitation of range of motion of function.


CONCLUSION OF LAW

The criteria for a compensable rating for residual scars of 
the right forearm and elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.31, 4.41, Diagnostic Codes 7803, 7804 and 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating 
well-grounded claims, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the most 
current clinical evidence of the present level of disability 
is a June 1997 VA evaluation.

By way of history, the veteran's service medical records show 
that in December 1973 he was treated for a laceration to his 
right forearm after putting his arm through a window pane.  
In October 1974, a small lesion (mole) was removed from his 
right arm.  In July 1989 the veteran was granted service 
connection for scars of the right forearm and excision of 
lesion, laceration.  A noncompensable evaluation was 
assigned.

More recently, in a June 1997 VA examination was conducted.  
The examiner referred to left side scars, but was to examine 
the service connected disorder.  It has not been indicated 
that the veteran has left side scars.  As such, it is 
presumed that the right elbow and forearm scars are those 
described.  On examination, it was indicated that the veteran 
had a 3 centimeter "left" volar medial elbow scar which was 
well-healed and nontender.  The veteran also had a 6 
centimeter scar in the distal aspect of the "left" volar 
forearm which was well-healed and nontender.  Two more scars 
were present on the ulnar volar proximal forearm, both of 
which were well-healed and nontender.  No range of motion 
limitation or functional limitation was noted.  An 
examination during a VA hospitalization for other matters in 
April and May 1997, also noted that the scar on the veteran's 
right forearm was well-healed and nontender.

The RO has rated the veteran's scars under Diagnostic Code 
7085, which directs that scars be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(1999).  Scars can also be rated under DCs 7803 and 7804, and 
the Board will consider these codes as well.  To be assigned 
a 10 percent evaluation for a superficial scar, it must be 
tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (1999).  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31. 

In this case, the veteran's symptoms do not approximate the 
standard of a 10 percent evaluation under DC 7803 or DC 7804, 
as the veteran's scars are neither poorly nourished with 
repeated ulceration, nor tender and painful on objective 
demonstration.  Further, there is no limitation of function 
of any part affected warranting a compensable evaluation 
under DC 7805.

The Board has considered 38 C.F.R. § 3.321 which provides 
that in exceptional cases, when the evaluations provided by 
the rating schedule are found inadequate, an extraschedular 
evaluation commensurate with the average earnings capacity 
impairment due exclusively to the service-connected 
disability may be approved provided the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The findings 
in this case, however, clearly do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Under such circumstances, the Board finds that 
the impairment resulting from the scars is adequately 
compensated as noncompensable, and the provisions of 
38 C.F.R. § 3.321 are inapplicable.

The Board has considered the written statements that his 
scars are worse than currently evaluated.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's scars warrant no more than the 
current noncompensable evaluation.  At such time as there is 
a worsening of the scars, he is free to reopen his claim and 
offer support for the contention.


ORDER

Entitlement to an increased (compensable) evaluation for 
residual scars of the right forearm and elbow is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

